Citation Nr: 1044027	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
disorder.
 
2.  Entitlement to an evaluation greater than 20 percent for a 
lumbosacral strain.   
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1965 to March 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
The case was subsequently transferred to the RO in Winston-Salem, 
North Carolina.  
 
In July 2010, the RO notified the Veteran that a travel board 
hearing was scheduled for August 2010.  The Veteran subsequently 
indicated that he did not want a hearing.  As such, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2010).
 
The issues of entitlement to service connection for a skin 
disorder and entitlement to an evaluation greater than 20 percent 
for a lumbosacral strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  
 
 
FINDINGS OF FACT
 
1.  In February 1972, the RO denied entitlement to service 
connection for a groin rash or infection.  The Veteran did not 
perfect a timely appeal.  
 
2.  In October 1980, the RO denied entitlement to service 
connection for scalp psoriasis.  The Veteran did not perfect a 
timely appeal.  
 
3.  In February 2006, the Veteran submitted a claim to reopen 
entitlement to service connection for a skin disorder.
 
4.  Evidence associated with the record since the October 1980 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a skin disorder.  
 
 
CONCLUSIONS OF LAW
 
1.  The February 1972 and October 1980 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).
 
2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim of entitlement to 
service connection for a skin disorder and to remand that claim 
for further development, a detailed explanation of how VA 
complied with the VCAA with regard to this issue is unnecessary.  
 
Analysis
 
In February 1972, the RO denied entitlement to service connection 
for a groin rash or infection, based on a finding that evidence 
did not show the present groin condition was etiologically 
related to an acute groin condition in service.  The Veteran did 
not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  
 
In October 1980, the RO denied entitlement to service connection 
for scalp psoriasis, based on a finding that there was no 
indication of psoriasis during military service.  The Veteran did 
not appeal this decision and it is final.  38 U.S.C.A.§ 7105; 38 
C.F.R. § 20.1103.  
 
The evidence of record at the time of the most recent decision 
included service treatment records, a VA examination report, 
private medical records, and lay statements.  
 
Service treatment records show that the Veteran was treated for 
groin rash in November 1966.  In February 1967, a bump on the 
back of the neck (nevus) was removed.  In July 1967, the Veteran 
was seen in the dermatology clinic.  It was noted that a nevus 
was removed while he was in Vietnam, and he now had a keloid in 
that area.  In December 1967, he was seen for a wart on the head, 
which was treated with liquid nitrogen.  In January 1968, the 
Veteran was seen for a verrucous lesion on top of the scalp.  At 
his separation examination in February 1968, the Veteran's skin 
was reported as clinically normal.  The Veteran's skin was also 
reported as normal on VA examination in August 1969.  
 
In a January 1972 statement, the Veteran reported that he first 
noticed a skin condition in 1966 while in Vietnam and he received 
treatment for it.  The condition did not return until December 
1971.  
 
A June 1980 statement from Dr. M.B. notes that the Veteran was 
treated for psoriasis, and for curial, perianal and perineal 
dermatitis on multiple occasions between March 1978 and May 
1979.  
 
In June 1980, the Veteran reported that he contracted a scalp 
fungus in Vietnam and that he also had a rectal rash which he 
believed was related to the spread of the fungus.  
 
In February 2006, the Veteran submitted a claim to reopen 
entitlement to service connection for a skin disorder.  
 
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Evidence submitted since the October 1980 decision includes VA 
medical records and a VA medical statement.  In April 2006, the 
Veteran presented for an initial primary care visit.  He reported 
chronic pruritis, and a rash in the back, groin, and head.  
Physical examination showed raised erythematous macules which 
were well-circumscribed and present on the nape of the neck, 
occipital region, umbilicus, and to a less degree in the groin 
folds.  Assessment included chronic skin rash of uncertain 
etiology.  
 
A May 2006 statement from a VA physician indicates that the 
Veteran has a rash on the head, groin, arms, legs, and trunk.  It 
was judged to have caused permanent erythematous changes to the 
skin and chronic pruritis.  The physician opined that given the 
fact that the Veteran has been most likely exposed to Agent 
Orange, he believed it was reasonable to recognize the skin 
condition as a residual affliction related to service.  
 
This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  That is, it shows a current skin 
condition and suggests a relationship to active military 
service.  Accordingly, the claim is reopened.  
 
ORDER
 
New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened.  
 
 
REMAND
 
As discussed, the Board has reopened the claim of entitlement to 
service connection for a skin disorder.  Generally, where the 
Board reopens a claim but the RO did not, the case must be 
remanded for RO consideration unless there is a waiver from the 
appellant or no prejudice would result from adjudication of the 
claim.  Hickson v Shinseki, 23 Vet. App. 394 (2010).  In 
reviewing the claims file, it does not appear the RO considered 
the issue on its merits.  
 
Additionally, further development is warranted.  The Veteran was 
treated for various skin issues during service and the claims 
file contains evidence suggesting a relationship between current 
skin disability and military service.  The record, however, does 
not contain sufficient evidence to decide the claim.  Thus, a VA 
examination and opinion is needed.  See 38 C.F.R. § 3.159(c)(4) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
In August 1968, the RO granted entitlement to service connection 
for a lumbosacral strain with a severe limitation of motion and 
assigned a 40 percent evaluation effective March 2, 1968.  In 
October 1969, the evaluation was decreased to 20 percent 
effective January 1, 1970.  In March 1979, the Veteran submitted 
a claim for increase.  In October 1980, the RO continued the 
assigned 20 percent evaluation.  
 
In December 1984, the Veteran submitted another claim for 
increase.  Confirmed rating decisions were completed in March and 
April 1985.  In October 1985, the Veteran submitted a statement 
indicating that he disagreed with the April 1985 rating decision 
denying the claim for an increase in his service-connected back 
condition.  The cover sheet indicates that a notice of 
disagreement was being submitted.  
 
The claims file contains a November 1985 deferred rating 
indicating that the appeal end product should be canceled and a 
claim for increase established.  In January 1986, the RO issued 
another confirmed rating decision.  
 
In February 2006, the Veteran submitted a claim for increase.  In 
May 2006, the RO continued the 20 percent evaluation for service-
connected back condition.  The Veteran subsequently perfected 
this appeal.  
 
On review, the Veteran clearly submitted a notice of disagreement 
in October 1985.  See 38 C.F.R. § 20.201 (2010).  Thus, the Board 
considers the appeal pending since that time.  
 
The regulations pertaining to the evaluation of a lumbosacral 
strain and limitation of lumbosacral motion were amended 
effective September 26, 2003.  There is, however, no indication 
that the former rating criteria have been considered.  See e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  Thus, a 
remand is required. 
 
Finally, VA treatment records were last printed in March 2009.  
Updated records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request all relevant 
VA medical center records for the period 
from February 2009 to the present.  All 
records obtained should be associated with 
the claims file.  If the RO/AMC cannot 
locate such records, it must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.
 
2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any diagnosed 
current skin disorder.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner. 
 
The examining physician is to opine 
whether it is at least as likely as not 
that any currently diagnosed skin disorder 
is related to active military service or 
events therein, to include Agent Orange 
exposure.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 
 
In preparing their opinion, the examiner 
should note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
a timely appeal.  
 
3.  In February 2006, the Veteran submitted a claim to reopen 
entitlement to service connection for a skin disorder.
 
4.  Evidence associated with the record since the October 1980 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a skin disorder.  
 
 
CONCLUSIONS OF LAW
 
1.  The February 1972 and October 1980 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).
 
2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claim of entitlement to 
service connection for a skin disorder and to remand that claim 
for further development, a detailed explanation of how VA 
complied with the VCAA with regard to this issue is unnecessary.  
 
Analysis
 
In February 1972, the RO denied entitlement to service connection 
for a groin rash or infection, based on a finding that evidence 
did not show the present groin condition was etiologically 
related to an acute groin condition in service.  The Veteran did 
not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  
 
In October 1980, the RO denied entitlement to service connection 
for scalp psoriasis, based on a finding that there was no 
indication of psoriasis during military service.  The Veteran did 
not appeal this decision and it is final.  38 U.S.C.A.§ 7105; 38 
C.F.R. § 20.1103.  
 
The evidence of record at the time of the most recent decision 
included service treatment records, a VA examination report, 
private medical records, and lay statements.  
 
Service treatment records show that the Veteran was treated for 
groin rash in November 1966.  In February 1967, a bump on the 
back of the neck (nevus) was removed.  In July 1967, the Veteran 
was seen in the dermatology clinic.  It was noted that a nevus 
was removed while he was in Vietnam, and he now had a keloid in 
that area.  In December 1967, he was seen for a wart on the head, 
which was treated with liquid nitrogen.  In January 1968, the 
Veteran was seen for a verrucous lesion on top of the scalp.  At 
his separation examination in February 1968, the Veteran's skin 
was reported as clinically normal.  The Veteran's skin was also 
reported as normal on VA examination in August 1969.  
 
In a January 1972 statement, the Veteran reported that he first 
noticed a skin condition in 1966 while in Vietnam and he received 
treatment for it.  The condition did not return until December 
1971.  
 
A June 1980 statement from Dr. M.B. notes that the Veteran was 
treated for psoriasis, and for curial, perianal and perineal 
dermatitis on multiple occasions between March 1978 and May 
1979.  
 
In June 1980, the Veteran reported that he contracted a scalp 
fungus in Vietnam and that he also had a rectal rash which he 
believed was related to the spread of the fungus.  
 
In February 2006, the Veteran submitted a claim to reopen 
entitlement to service connection for a skin disorder.  
 
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
Evidence submitted since the October 1980 decision includes VA 
medical records and a VA medical statement.  In April 2006, the 
Veteran presented for an initial primary care visit.  He reported 
chronic pruritis, and a rash in the back, groin, and head.  
Physical examination showed raised erythematous macules which 
were well-circumscribed and present on the nape of the neck, 
occipital region, umbilicus, and to a less degree in the groin 
folds.  Assessment included chronic skin rash of uncertain 
etiology.  
 
A May 2006 statement from a VA physician indicates that the 
Veteran has a rash on the head, groin, arms, legs, and trunk.  It 
was judged to have caused permanent erythematous changes to the 
skin and chronic pruritis.  The physician opined that given the 
fact that the Veteran has been most likely exposed to Agent 
Orange, he believed it was reasonable to recognize the skin 
condition as a residual affliction related to service.  
 
This evidence is new as it was not previously considered.  The 
Board also finds this evidence material in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  That is, it shows a current skin 
condition and suggests a relationship to active military 
service.  Accordingly, the claim is reopened.  
 
ORDER
 
New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder is 
reopened.  
 
 
REMAND
 
As discussed, the Board has reopened the claim of entitlement to 
service connection for a skin disorder.  Generally, where the 
Board reopens a claim but the RO did not, the case must be 
remanded for RO consideration unless there is a waiver from the 
appellant or no prejudice would result from adjudication of the 
claim.  Hickson v Shinseki, 23 Vet. App. 394 (2010).  In 
reviewing the claims file, it does not appear the RO considered 
the issue on its merits.  
 
Additionally, further development is warranted.  The Veteran was 
treated for various skin issues during service and the claims 
file contains evidence suggesting a relationship between current 
skin disability and military service.  The record, however, does 
not contain sufficient evidence to decide the claim.  Thus, a VA 
examination and opinion is needed.  See 38 C.F.R. § 3.159(c)(4) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
In August 1968, the RO granted entitlement to service connection 
for a lumbosacral strain with a severe limitation of motion and 
assigned a 40 percent evaluation effective March 2, 1968.  In 
October 1969, the evaluation was decreased to 20 percent 
effective January 1, 1970.  In March 1979, the Veteran submitted 
a claim for increase.  In October 1980, the RO continued the 
assigned 20 percent evaluation.  
 
In December 1984, the Veteran submitted another claim for 
increase.  Confirmed rating decisions were completed in March and 
April 1985.  In October 1985, the Veteran submitted a statement 
indicating that he disagreed with the April 1985 rating decision 
denying the claim for an increase in his service-connected back 
condition.  The cover sheet indicates that a notice of 
disagreement was being submitted.  
 
The claims file contains a November 1985 deferred rating 
indicating that the appeal end product should be canceled and a 
claim for increase established.  In January 1986, the RO issued 
another confirmed rating decision.  
 
In February 2006, the Veteran submitted a claim for increase.  In 
May 2006, the RO continued the 20 percent evaluation for service-
connected back condition.  The Veteran subsequently perfected 
this appeal.  
 
On review, the Veteran clearly submitted a notice of disagreement 
in October 1985.  See 38 C.F.R. § 20.201 (2010).  Thus, the Board 
considers the appeal pending since that time.  
 
The regulations pertaining to the evaluation of a lumbosacral 
strain and limitation of lumbosacral motion were amended 
effective September 26, 2003.  There is, however, no indication 
that the former rating criteria have been considered.  See e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  Thus, a 
remand is required. 
 
Finally, VA treatment records were last printed in March 2009.  
Updated records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request all relevant 
VA medical center records for the period 
from February 2009 to the present.  All 
records obtained should be associated with 
the claims file.  If the RO/AMC cannot 
locate such records, it must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.
 
2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any diagnosed 
current skin disorder.  All indicated 
tests must be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner. 
 
The examining physician is to opine 
whether it is at least as likely as not 
that any currently diagnosed skin disorder 
is related to active military service or 
events therein, to include Agent Orange 
exposure.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 
 
In preparing their opinion, the examiner 
should note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons for why an opinion cannot be 
provided must be explained.  That is, the 
examiner must specifically explain why the 
causation of any skin disorder is 
unknowable.  
 
The examiner is requested to append a copy 
of their Curriculum Vitae to the 
examination report.
 
3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).
 
5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
adjudicate the issues of entitlement to 
service connection for a skin disorder; 
and entitlement to an evaluation greater 
than 20 percent for a lumbosacral strain.  
Regarding the claim for increase, the 
RO/AMC must consider all evidence since 
the December 1984 claim, as well as the 
former and revised regulations pertaining 
to the evaluation of spine disabilities.  
The Veteran must be provided notice of all 
applicable regulations.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


